
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


EMPLOYMENT AGREEMENT


        THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") dated as of
September 7, 2004, is by and between Isolagen, Inc., a Delaware corporation
(together with its subsidiaries, the "Company" or "Isolagen"), and Dr. Kim
Forbes-McKean, an individual residing in Chester Springs, Pennsylvania (the
"Executive").

W I T N E S S E T H:

        WHEREAS, the Executive desires to serve the Company as its Senior Vice
President, Chief Technical Science Officer; and

        WHEREAS, the Company desires to employ Executive as its Senior Vice
President, Chief Technical Science Officer;

        NOW THEREFORE in consideration of the mutual benefits to be derived from
the Agreement, the Company and the Executive hereby agree as follows:

55398. Term of Employment; Office and Duties.

        (a)   Commencing on September 20, 2004 (the "Employment Date"), and for
an initial term ending September 30, 2005, the Company shall employ the
Executive as a senior executive of the Company with the title of Senior Vice
President, Chief Technical Science Officer, with the duties and responsibilities
prescribed for such offices in the Bylaws of the Company and such additional
duties and responsibilities consistent with such positions as may from time to
time be assigned to the Executive by the President and Chief Executive Officer
and the Board of Directors. Executive agrees to perform such duties and
discharge such responsibilities in accordance with the terms of the Agreement.
The Agreement shall be renewed for an additional one (1) year term, by the
mutual written agreement of the Executive and the Company at least thirty
(30) days prior to its expiration.

        (b)   The Executive shall devote substantially all of her working time
to the business and affairs of the Company other than during vacations of four
weeks per year and periods of illness or incapacity; provided, however, that
nothing in the Agreement shall preclude the Executive from devoting time
required: (i) for serving as a director or officer of any organization or entity
not in a competing business with the Company, and any other businesses in which
the Company becomes involved; (ii) delivering lectures, writing articles or
books, or fulfilling speaking engagements; or (iii) engaging in charitable and
community activities provided that such activities do not interfere with the
performance of her duties hereunder.

2.     Compensation and Benefits.

        For all services rendered by the Executive in any capacity during the
period of Executive's employment by the Company, including without limitation,
services as an executive officer or member of any committee of the Board of
Directors or any subsidiary, affiliate or division thereof, from and after the
Effective Date, the Executive shall be compensated as follows:

        (a)   Base Salary. The Company shall pay the Executive a fixed salary
("Base Salary") at a rate of Two Hundred Sixty Thousand Dollars ($260,000) per
year. The Board of Directors may periodically review the Executive's Base Salary
and may determine to increase (but not decrease) the Executive's salary, in
accordance with such policies as the Company may hereafter adopt from time to
time, if it deems appropriate. Base Salary will be payable in accordance with
the customary payroll practices of the Company.

        (b)   Bonus. Executive shall be entitled to a one-time bonus in the
amount of $15,000, payable to Executive within thirty (30) days of her
commencement of service as Senior Vice President, Chief Technical Science
Officer. Beginning in fiscal year 2005, Executive will also be entitled to
receive an annual bonus (the "Annual Bonus"), payable each year subsequent to
the issuance of

--------------------------------------------------------------------------------






final audited financial statements, but in no case later than 120 days after the
end of the Company's most recently completed fiscal year. The final
determination on the amount of the Annual Bonus will be made by the Compensation
Committee of the Board of Directors, based primarily on mutually agreed upon
criteria, established with respect to the ensuing fiscal year, within thirty
(30) days of the end of each fiscal year. The Compensation Committee may also
consider other more subjective factors in making its determination. The targeted
amount of the Annual Bonus shall be 40% of the Executive's base salary. The
actual Annual Bonus for any given period may be higher or lower than 40%.

        (c)   Fringe Benefits, Option Grants and Miscellaneous Employment
Matters.

          (i)  Thirty days following the date of Executive's employment, the
Executive shall be entitled to participate in such disability, health and life
insurance and other fringe benefit plans or programs offered to all employees of
the Company, as well as to the key executive employees of Company, including a
Section 401(k) and retirement plan of the Company as may be established from
time to time by the Board of Directors, subject to the rules and regulations
applicable thereto. In addition, the Executive shall be entitled to the
following benefits:

         (ii)  Contemporaneous with the execution of the Agreement, the
Executive will be granted a non-qualified stock option (the "Employment Option")
to purchase 175,000 shares of the Company's Common Stock, par value $.001 per
share (the "Common Stock") with an exercise price per share equal to the average
closing transaction price on the ten trading days preceding the grant. In the
Company's discretion, the Employment Option may be issued pursuant to the
Company's existing stock option plans or apart from those plans. The term of the
Employment Option will be for a period of five (5) years from the date of grant.
The shares eligible for purchase under the Employment Option grant vest as
follows: one-third of the shares vest on the one year anniversary of your
Employment Date, one-third of the shares vest on the two year anniversary of
your Employment Date, and one-third of the shares vest on the third year
anniversary of your Employment Date; provided, however, that if Executive's
employment with the Company is terminated (i) without "Cause" or (ii) "For Good
Reason," all unvested portions of the Employment Option shall vest immediately
upon such termination.

        (iii)  The vesting of the Employment Option shall accelerate and vest
immediately upon a change in control of the Company as defined in Rule 405 of
the Securities Act of 1933 in the event that Executive does not continue to be
employed by the Company or upon sale of substantially all of the assets of the
Company or the merger out of existence of the Company in the event that
Executive does not continue to be employed by the successor of the Company or
the purchaser of the Company's assets.

        (iv)  Executive will be eligible for additional grants of options based
upon criteria set forth by the Compensation Committee in the third year of her
employment. The Compensation Committee may also determine to grant additional
options to Executive prior to the third year of her employment, if in
consultation with the President and Chief Executive Officer the Compensation
Committee in its sole discretion deems such additional grants to be advisable.

        (d)   Withholding and Employment Tax. Payment of all compensation
hereunder shall be subject to customary withholding tax and other employment
taxes as may be required with respect to compensation paid by an
employer/corporation to an employee.

        (e)   Vacation. Executive shall receive four (4) weeks of vacation
annually, administered in accordance with the Company's existing vacation
policy.

2

--------------------------------------------------------------------------------






        (h)   Travel. It is anticipated that Executive will be engaged in
regular travel including between Philadelphia and Houston. The Company agrees to
reimburse all expenses related to such travel (air travel shall be via coach
class).

3.     Business Expenses.

        The Company shall pay or reimburse all reasonable travel and
entertainment expenses incurred by the Executive in connection with the
performance of her duties under the Agreement, including travel between
Executive's current domicile in the Philadelphia, Pennsylvania metropolitan
area, travel to the Company's various offices and facilities in the United
States outside of the Philadelphia metropolitan area and abroad, and such other
travel as may be required or appropriate, consistent with duly approved Company
budgets, to fulfill the responsibilities of her office, all in accordance with
such policies and procedures as the Company may from time to time establish for
senior officers and as required to preserve any deductions for federal income
taxation purposes to which the Company may be entitled and subject to the
Company's normal requirements with respect to reporting and documentation of
such expenses. The Company shall provide the Executive with the use of suitable
lodgings during the times she is in Houston, as well as with suitable
transportation. The Company shall also pay or reimburse Executive for all
expenses incurred by the Executive for Executive's cellular telephone including
monthly service charges, equipment maintenance and all other ancillary charges
including, but not limited to, text messaging, paging, and wireless
communications.

4.     Termination of Employment.

        Notwithstanding any other provision of the Agreement, Executive's
employment with the Company may be terminated upon written notice to the other
party as follows:

        (a)   By the Company, in the event of the Executive's death or
Disability (as hereinafter defined) or for Cause (as hereinafter defined). For
purposes of the Agreement, "Cause" shall mean either: (i) the indictment of, or
the bringing of formal charges against Executive on charges involving criminal
fraud or embezzlement; (ii) the conviction of Executive of a crime involving an
act or acts of dishonesty, fraud or moral turpitude by the Executive, which act
or acts constitute a felony; (iii) Executive having caused the Company to
violate the Company's Bylaws; (iv) Executive having committed acts or omissions
constituting gross negligence or willful misconduct with respect to the Company
including with respect to any valid contract to which the Company is a party;
(v) Executive having committed acts or omissions constituting a material breach
of Executive's obligations under the Agreement or of Executive's duty of loyalty
or fiduciary duty to the Company or any material act of dishonesty or fraud with
respect to the Company which are not cured in a reasonable time, which time
shall be 30 days from receipt of written notice from the Company of such
material breach; (vi) Executive having committed acts or omissions constituting
a material breach of the Agreement which are not cured in a reasonable time,
which time shall be 30 days from receipt of written notice from the Company
setting forth with specificity the particulars of any such material breach as
well as the corrective actions required; or (vii) a failure to observe the
policies of the Company or the direction of the Board of Directors or of the
President and CEO. A determination that Cause exists as defined in clauses (iv),
(v), (vi) (as to the Agreement) or (vii) of the preceding sentence shall be made
by at least a majority of the members of the Board of Directors. For purposes of
the Agreement, "Disability" shall mean the inability of Executive, in the
reasonable judgment of a physician jointly appointed by the Executive and Board
of Directors, to perform, even with reasonable accommodation, her duties of
employment for the Company or any of its subsidiaries because of any physical or
mental disability or incapacity, where such disability shall exist for an
aggregate period of more than 120 days in any 365-day period or for any period
of 90 consecutive days. The Company shall by written notice to the Executive
specify the event relied upon for termination pursuant to the Section 4(a), and

3

--------------------------------------------------------------------------------



Executive's employment hereunder shall be deemed terminated as of the date of
such notice. In the event of any termination under the Subsection 4(a), the
Company shall pay all amounts then due to the Executive under Section 2(a) of
the Agreement for any portion of the payroll period worked but for which payment
had not yet been made up to the date of termination, and, if such termination
was for Cause, the Company shall have no further obligations to Executive under
the Agreement, and any and all options granted hereunder shall terminate
according to their terms. In the event of a termination due to Executive's
Disability or death, the Company shall comply with its obligations under
Sections 2(e) and 2(f).

        (b)   By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Executive the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the longer of the remaining term through September 30,
2005 or twelve months from the date of termination (the "Termination Payments"),
when, as and if such payments would have been made in the absence of Executive's
termination. The Termination Payments shall be made regardless of Executive's
subsequent re-employment as long as any new employment is not in violation of
Sections 5 or 6 of the Agreement.

        (c)   By the Executive for "Good Reason," (as the Executive shall
reasonably determine in good faith) which shall be deemed to exist: (i) if the
Company's Board of Directors or that of any successor entity of Company, fails
to appoint or reappoint the Executive or removes the Executive from the title
and/or office of Senior Vice President, Chief Technical Science Officer of the
Company or from any successor entity operating the Company; (ii) if Executive is
assigned any duties materially inconsistent with the duties or responsibilities
of the Senior Vice President, Chief Technical Science Officer of the Company as
contemplated by the Agreement or any other action by the Company that results in
a material diminution in such position, authority, duties, or responsibilities,
excluding an isolated, insubstantial, and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive (but not excluding changes resulting from a sale of
the Company, whether by merger, tender offer or otherwise) provided that
Executive shall act promptly upon any such diminution in the scope of her
duties, responsibilities, authority or position; (iii) if the Company shall
breach or shall have continued to fail to comply with any material provision of
the Agreement after a 30-day period to cure (if such failure is curable)
following written notice to the Company of such non-compliance; (iv) if the
Board of Directors requires Executive without her express written consent to
relocate to Houston, Texas, or to any other area outside a thirty (30) mile
radius of Chester Springs, Pennsylvania, (v) upon a change in control of the
Company, or within twelve (12) months of any such change in control (for these
purposes the term "change in control" shall have the meaning set forth in
Rule 405 of the Securities Act of 1933) or within twelve (12) months of a sale
of substantially all of the assets of the Company or the merger out of existence
of the Company. In the event of any termination for "Good Reason" under the
Section 4(c), the Company shall, as liquidated damages or severance pay, or
both, pay the Termination Payments, as defined in (b) of the Section 4, to
Executive, when, as and if such payments would have been made in the absence of
Executive's termination.

        (d)   During any period in which Executive is obligated not to compete
with the Company pursuant to Section 5 hereof (unless Executive was terminated
for Cause as defined herein), Executive and her family shall continue to be
covered by the Company's life, medical, health and death plans. Such coverage
shall be at the Company's expense to the same extent as if Executive were still
employed by the Company. In the event of a termination pursuant to Sections 4(b)
or 4(c), the Company shall provide to Executive the pro-rata share of her annual
bonus, to the extent one is awarded by the Compensation Committee the
consideration of which shall be taken in good faith, giving a full month's
credit for any partial month worked in that bonus year. Additionally, in

4

--------------------------------------------------------------------------------






the event of a termination pursuant to Sections 4(b) or 4(c), the Company shall
provide to Executive, at the Company's expense, outplacement services of a
nature customarily provided to a senior executive. Notwithstanding the
foregoing, the obligations of the Company pursuant to the Section 4(d) shall
remain in effect no longer than the term of the Termination Payments.

5.     Non-Competition.

        During the period of Executive's employment hereunder and during the
period, if any, during which payments are required to be made to the Executive
by the Company pursuant to Sections 4(b) or 4(c), the Executive shall not,
within any state or foreign jurisdiction in which the Company or any subsidiary
of the Company is then providing services or products or marketing its services
or products (or engaged in active discussions to provide such services), or
within a fifty (50) mile radius of any such state, directly or indirectly own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any business engaged in by the Company (unless
the Board of Directors shall have authorized such activity and the Company shall
have consented thereto in writing). The term "business engaged in by the
Company" shall mean the development and commercialization of autologous
fibroblast system technology for application in, among other therapies,
dermatology, surgical and post-traumatic scarring, skin ulcers, cosmetic
surgery, periodontal disease, reconstructive dentistry, vocal chord injuries,
urinary incontinence, and digestive and gastroenterological disorders and other
applications relating to the market for autologous fibroblast or UMC cells and
the five derivative cell lines: osteoblast, chondroblast, fibroblast, adipocyte,
and neuroectoderm. Investments in less than five percent of the outstanding
securities of any class of a corporation subject to the reporting requirements
of Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as
amended, shall not be prohibited by the Section 5. At the option of Executive,
Executive's obligations under the Section 5 arising after the termination of
Executive shall be suspended during any period in which the Company fails to pay
to her Termination Payments required to be paid to her pursuant to the
Agreement. The provisions of the Section 5 are subject to the provisions of
Section 14 of the Agreement.

6.     Inventions and Confidential Information

        The parties hereto recognize that a major need of the Company is to
preserve its specialized knowledge, trade secrets, and confidential information.
The strength and good will of the Company is derived from the specialized
knowledge, trade secrets, and confidential information generated from experience
with the activities undertaken by the Company and its subsidiaries. The
disclosure of the information and knowledge to competitors would be beneficial
to them and detrimental to the Company, as would the disclosure of information
about the marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the inventions, development of
technology, proprietary information, observations and data derived or obtained
by her while employed by the Company concerning the products, services, business
or affairs of the Company are the property of the Company. By reason of her
being a senior executive of the Company, the Executive has or will have access
to, and has obtained or will obtain, specialized knowledge, trade secrets and
confidential information about the Company's operations and the operations of
its subsidiaries, which operations extend throughout the United States. For
purposes of the Section 6, "Company" shall mean the Company and each of its
controlled subsidiaries. Therefore, subject to the provisions of Section 14
hereof, the Executive hereby agrees as follows, recognizing that the Company is
relying on these agreements in entering into the Agreement:

          (i)  During the period of Executive's employment with the Company and
thereafter, the Executive will not use, disclose to others, or publish or
otherwise make available to any other party any inventions or any confidential
business information about the affairs of the Company, including but not limited
to confidential information concerning the Company's products. "Confidential

5

--------------------------------------------------------------------------------



Information" shall include commercial or trade secrets about Company's products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, or financial and
business records, any of which contains proprietary information created or
acquired by the Company and which information is held in confidence by Company.
Confidential Information does not include information which: (i) becomes
generally available to the public, unless said Confidential Information was
disclosed in violation of a confidentiality agreement; or (ii) becomes available
to Executive on a non-confidential basis from a source other than the Company or
its agents, provided that such source is not bound by a confidentiality
agreement with the Company.

         (ii)  During the period of Executive's employment with the Company and
for twelve (12) months thereafter, (a) the Executive will not directly or
indirectly through another entity induce any employee of the Company to leave
the Company's employ (unless the Board of Directors shall have authorized such
employment and the Company shall have consented thereto in writing) or in any
way interfere with the relationship between the Company and any employee thereof
or (b) tortiously interfere with the Company's business relationship with any
customer, supplier, licensee, licensor or other business relation of the
Company.

7.     Indemnification.

        The Company will indemnify (and advance the costs of defense of) and
hold harmless the Executive (and her legal representatives) to the fullest
extent permitted by the laws of the state in which the Company is incorporated,
as in effect at the time of the subject act or omission, or by the Certificate
of Incorporation and Bylaws of the Company, as in effect at such time or on the
date of the Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by her or her legal representative in
connection with any action, suit or proceeding to which she (or her legal
representatives or other successors) may be made a party by reason of her being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct.

8.     Litigation Expenses.

        In the event of any litigation or other proceeding between the Company
and the Executive with respect to the subject matter of the Agreement and the
enforcement of the rights hereunder and such litigation or proceeding results in
final judgment or order in favor of the Executive, the Company shall reimburse
the Executive for all of her reasonable costs and expenses relating to such
litigation or other proceeding, including, without limitation, her reasonable
attorneys' fees and expenses.

9.     Consolidation; Merger; Sale of Assets; Change of Control.

        Nothing in the Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes the Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, the
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term "Company," as used in the Agreement, shall mean such

6

--------------------------------------------------------------------------------



corporation, partnership or joint venture or other entity, and the Agreement
shall continue in full force and effect and shall entitle the Executive and her
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.

10.   Survival of Obligations.

        Sections 4, 5, 6, 7, 8, 9, 11, 12 and 14 shall survive the termination
for any reason of the Agreement (whether such termination is by the Company, by
the Executive, upon the expiration of the Agreement or otherwise).

11.   Executive's Representations.

        The Executive hereby represents and warrants to the Company that to the
best of her knowledge: (i) the execution, delivery and performance of the
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which she is bound, (ii) the
Executive is not a party to or bound by any employment agreement, non-compete
agreement or confidentiality agreement with any other person or entity that
would conflict with this Agreement or preclude here performance
hereunder(iii) upon the execution and delivery of the Agreement by the Company,
the Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms. The Executive hereby acknowledges and
represents that Susan Ciallella, Esq. represents the Company only and does not
represent the Executive in any capacity. The Executive has been advised to
consult with her own legal counsel regarding her rights and obligations under
the Agreement and that she fully understands the terms and conditions contained
herein.

12.   Company's Representations.

        The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of the Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; (ii) upon the execution and delivery of the Agreement
by the Executive, the Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms.

13.   Enforcement.

        Because the Executive's services are unique and because the Executive
has access to confidential information concerning the Company, the parties
hereto agree that money damages would not be an adequate remedy for any breach
of the Agreement. Therefore, in the event of a breach of the Agreement, the
Company may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

14.   Severability.

        In case any one or more of the provisions or part of a provision
contained in the Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect in any jurisdiction, such invalidity, illegality
or unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of the Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of the Agreement or any provision or provisions hereof in any
other jurisdiction; and the Agreement shall be reformed and construed in such
jurisdiction as if

7

--------------------------------------------------------------------------------



such provision or part of a provision held to be invalid or illegal or
unenforceable had never been contained herein and such provision or part
reformed so that it would be valid, legal and enforceable in such jurisdiction
to the maximum extent possible. In furtherance and not in limitation of the
foregoing, the Company and the Executive each intend that the covenants
contained in Sections 5 and 6 shall be deemed to be a series of separate
covenants, one for each and every state of the United States and any foreign
country set forth therein. If, in any judicial proceeding, a court shall refuse
to enforce any of such separate covenants, then such unenforceable covenants
shall be deemed eliminated from the provisions hereof for the purpose of such
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced in such proceedings. If, in any judicial proceeding, a court
shall refuse to enforce any one or more of such separate covenants because the
total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

15.   Entire Agreement; Amendment.

        Except as otherwise set forth in the Agreement, the Agreement contains
the entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof. The Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

16.   Notices.

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if physically
delivered, delivered by express mail or other expedited service or upon receipt
if mailed, postage prepaid, via registered mail, return receipt requested,
addressed as follows:

(a)   To the Company:   (b)   To the Executive:
 
 
Isolagen Technologies, Inc.,
700 Gemini Suite 100
Houston, TX 77058
 
 
 
Dr. Kim Forbes-McKean
16 Houndstooth Lane
Chester Springs, PA 19425
 
 
and to:
 
 
 
 
 
 
Dilworth Paxson, LLP.
3200 Mellon Bank Center
1735 Market Street
Philadelphia, PA 19103-7595
Attn: Susan Stranahan Ciallella, Esquire
 
 
 
 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

17.   Assignability.

        The Agreement shall not be assignable by either party and shall be
binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, legal representatives, successors and assigns of the parties. In
the event that all or substantially all of the business of the Company is sold
or transferred,

8

--------------------------------------------------------------------------------



then the Agreement shall be binding on the transferee of the business of the
Company whether or not the Agreement is expressly assigned to the transferee.

18.   Governing Law.

        The Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

19.   Waiver and Further Agreement.

        Any waiver of any breach of any terms or conditions of the Agreement
shall not operate as a waiver of any other breach of such terms or conditions or
any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
Each of the parties hereto agrees to execute all such further instruments and
documents and to take all such further action as the other party may reasonably
require in order to effectuate the terms and purposes of the Agreement.

20.   Headings of No Effect.

        The paragraph headings contained in the Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
the Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed the Employment
Agreement as of the date first above written.

    COMPANY:
 
 
ISOLAGEN, INC.
    
 
 
      By:     

--------------------------------------------------------------------------------

Robert Bitterman, President and Chief Executive Officer
    
 
 
      EXECUTIVE:
    
 
 
     

--------------------------------------------------------------------------------

Dr. Kim Forbes-McKean

9

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
